IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                                        PD-1124-20

                            JACE MARTIN LAWS, Appellant

                                                 v.

                                 THE STATE OF TEXAS

             ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE SIXTH COURT OF APPEALS
                              GREGG COUNTY

       Per curiam.

                                         ORDER

       The Court grants discretionary review on its own motion on the following questions:

1.     Did the Court of Appeals err in concluding that Appellant failed to preserve error?

2.     Did the trial court violate Art. 36.22?

3.     Is harm presumed when a trial court violates the first sentence of Art. 36.22?

4.     Was Appellant harmed by the violation of the first sentence of Art. 36.22?

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Sixth District, the State Prosecuting Attorney, the District Attorney for Gregg County, and

Appellant.

DATE ENTERED: January 27, 2021

DO NOT PUBLISH